Case 18-09108-RLM-11              Doc 1130         Filed 06/14/20         EOD 06/14/20 20:57:22              Pg 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


     In re:                                                            Chapter 11

     USA GYMNASTICS,1                                                  Case No. 18-09108-RLM-11

                      Debtor.


          DECLARATION OF ALEX E. CUNNY IN SUPPORT OF SURVIVORS’
      OBJECTION TO THE UNITED STATES OLYMPIC AND PARALYMPIC
  COMMITTEE’S MOTION FOR PROTECTIVE ORDER AND TO LIMIT DISCOVERY
   REGARDING DEBTOR’S MOTION FOR ORDER APPROVING THE DISCLOSURE
           STATEMENT AND PLAN CONFIRMATION PROCEDURES
              I, ALEX E. CUNNY, ESQ., hereby declare:

              1.    I am an attorney duly licensed to practice law in the State of California and have

 been admitted pro hac vice in the United States Bankruptcy Court for the Southern District of

 Indiana. I am an attorney with Manly, Stewart & Finaldi, attorneys for Simone Biles, Alexandra

 Raisman, Kyla Ross, Jordyn Wieber, McKayla Maroney, Rachael Denhollander, Jessica

 Thomashow and approximately 140 additional survivors (hereinafter, the “Survivors”). I am

 personally familiar with the facts of this case and the contents of this Declaration, and if called

 upon, could and would competently testify as to its contents.

              2.    This declaration is made in support of the Survivors’ Objection to the United States

 Olympic and Paralympic Committee’s (the “USOPC”) Motion for Protective Order and to Limit

 Discovery Regarding Debtor’s Motion for Order Approving the Disclosure Statement and Plan

 Confirmation Procedures.

              3.    Subsequent to service of the nine (9) deposition notices, on May 29, 2020, counsel

 for USOPC, Mr. Mitchell Kamin, agreed to accept service on behalf of Mr. Susanne Lyons, Mr.

 Lawrence Probst, Ms. Morane Kerek, Ms. Sarah Hirshalnd, and Mr. Rick Adams.

 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s principal
 office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11          Doc 1130    Filed 06/14/20     EOD 06/14/20 20:57:22       Pg 2 of 12




        4.      Pursuant to Local Rule, B-9016-1, the remaining four (4) subpoenas for Mr.

 Marshal, Mr. Blackmun, Dr. Moreau, and Mr. Ashley were held for 7 days after service of the

 Notice, before being sent for service upon the witnesses. To date, my office has confirmed service

 of Mr. Blackmun and Dr. Moreau, though we are still attempting service on Mr. Marshall and Mr.

 Ashley.

        5.      On June 3, 2020, counsel for the USOPC initiated a brief telephone conference with

 undersigned counsel, seeking to have the subpoenas withdrawn. No informal resolution was

 reached, and the subpoenas were not withdrawn.

        6.      On June 5, 2020, counsel for the USOPC contacted the Court to set an informal

 discovery conference, which proceeded on Monday June 8, 2020 at 1:30 p.m. EDT. That informal

 discovery conference proceeded on Monday June 8, 2020.

        7.      Mr. Probst was deposed in the pre-Petition California cases, on October 26, 2018.

 However, and as delineated in the excerpts of depositions provided herewith (Exhibit “17”),

 counsel for USOPC refused to allow Mr. Probst to answer numerous questions on the grounds that

 they exceeded the jurisdictional scope of the deposition.

        8.      Ms. Susanne Lyons was not deposed, in any capacity (whether merits-based or

 jurisdictional discovery) in the pre-Petition discovery for the California cases that my firm was

 involved in. Moreover, Ms. Lyons was not served, personally, with document production requests
 in the pre-petition California cases.

        9.      Mr. Alan Ashley was not deposed, in any capacity (whether merits-based or

 jurisdictional discovery) in the pre-Petition discovery for the California cases that my firm was

 involved in. Moreover, Mr. Ashley was not served with document production requests in the pre-

 petition California cases.

        10.     The deposition of Dr. Moreau proceeded on September 13, 2018 in the California

 Cases, but again, was limited by instructions from counsel not to answer questions related to

 liability, which were followed by the witness. This is evidenced by the numerous excerpts of Dr.
 Moreau being instructed not to answer questions on jurisdictional grounds, which have been


                                                 2
Case 18-09108-RLM-11          Doc 1130      Filed 06/14/20      EOD 06/14/20 20:57:22      Pg 3 of 12




 attached to this declaration in Exhibit “30.”

         11.     In the California Cases, my office had issued a subpoena for Mr. Blackmun’s

 deposition appearance. However, due to personal health issues with Mr. Blackmun, his deposition

 was delayed and ultimately never taken in those cases. Moreover, my office did not depose Ms.

 Lyons, or Mr. Ashley, and did not have documents produced from those individuals in the pre-

 petition California cases. Additionally, USOPC had produced documents in the California cases,

 though many of the discovery responses (as seen in Exhibit “36”) contained jurisdictional

 discovery objections, that continued to be an issue between the parties.

         12.     Subsequent to the filing of Motions to Quash for Lack of Personal Jurisdiction by

 USA Gymnastics (the “USAG”) in California state court cases (prior to USOPC being a named

 defendant and removing numerous actions to Federal Court), discovery proceeded against USAG,

 though USAG raised various objections on the basis of discovery being limited to jurisdiction. In

 litigating those issues, my office sought relief from the Court in filing motions for further

 deposition responses from several of USAG’s employees, in light of instructions not to answer on

 “jurisdictional” grounds.

         13.     To my knowledge, the first depositions taken in a California state court case

 involving Larry Nassar, by my office, was in May of 2017. As to USAG’s employees, the

 depositions were largely limited to jurisdictional inquiries, for which there was motion practice as
 to the limits of that discovery, as discussed supra. There were other defendants (such as gym

 owners; e.g. Ms. Galina Marinova and Mr. Artur Akopyan) who had appeared in some of the

 actions, who had given “merits-based” discovery, though USAG had been instructing numerous

 of its employees not to answer what its attorneys deemed to be merits-based questions.

         14.     After Dr. Moreau’s deposition, my office was in the process of meeting-and-

 conferring with USOPC as to instructions not to answer questions. A letter brief had not been filed,

 as to these issues, at the time the Petition was filed in this matter.

         15.     In light of Mr. Marshall’s deposition occurring on November 20, 2018, my office
 was not able to meet-and-confer (and subsequently file a Letter Brief) prior to the filing of the


                                                    3
Case 18-09108-RLM-11         Doc 1130     Filed 06/14/20     EOD 06/14/20 20:57:22       Pg 4 of 12




 petition in this matter.

         16.     In addition to representing claimants who are Nassar survivors from California, my

 office also represents non-Nassar sexual abuse survivor claimants, as well as Nassar survivors

 from Michigan.

         17.     Attached as Exhibit “1” is a true and correct copy of a document entitled “USOC

 Code of Conduct Effective September 23, 2016” which was retrieved from the following website

 on June 10, 2020:

 https://www.teamusa.org/-/media/Legal/USOC-Code-of-

 Conduct.pdf?la=en&hash=B4FBCEE5C4CEEAFE2FEECC80476B921F04161C6.

         18.     Attached as Exhibit “2” is a true and correct copy of e-mail correspondence from

 Mr. Mark Chen, counsel to USOPC, to Mr. Alex Cunny on October 29, 2018.

         19.     Attached as Exhibit “3” is a true and correct copy of the Notice of Taking

 Deposition of Ms. Susanne Lyons, with attached subpoena and request for documents to be

 produced.

         20.     Attached as Exhibit “4” is a true and correct copy of the Notice of Taking

 Deposition of Dr. William “Bill” Moreau, with attached subpoena and request for documents to

 be produced.

         21.     Attached as Exhibit “5” is a true and correct copy of the Notice of Taking
 Deposition of Mr. Scott Blackmun, with attached subpoena and request for documents to be

 produced.

         22.     Attached as Exhibit “6” is a true and correct copy of the Notice of Taking

 Deposition of Mr. Alan Ashley, with attached subpoena and request for documents to be produced.

         23.     Attached as Exhibit “7” is a true and correct copy of the Notice of Taking

 Deposition of Mr. Frank Marshall, with attached subpoena and request for documents to be

 produced.

         24.     Attached as Exhibit “8” is a true and correct copy of the Notice of Taking
 Deposition of Mr. Lawrence “Larry” Probst, with attached subpoena and request for documents to


                                                 4
Case 18-09108-RLM-11         Doc 1130     Filed 06/14/20     EOD 06/14/20 20:57:22        Pg 5 of 12




 be produced.

        25.      Attached as Exhibit “9” is a true and correct copy of the Notice of Taking

 Deposition of Ms. Morane Kerek, with attached subpoena and request for documents to be

 produced.

        26.      Attached as Exhibit “10” is a true and correct copy of the Notice of Taking

 Deposition of Ms. Sarah Hirshland, with attached subpoena and request for documents to be

 produced.

        27.      Attached as Exhibit “11” is a true and correct copy of the Notice of Taking

 Deposition of Mr. Richard “Rick” Adams, with attached subpoena and request for documents to

 be produced.

        28.      Attached as Exhibit “12” is a true and correct copy of a NBC News Article entitled:

 “U.S. Olympic Committee CEO Scott Blackmun resigns after Nassar furor”, and dated February

 28, 2018. This article was retrieved on June 13, 2020 from the following website:

 https://www.nbcnews.com/news/us-news/u-s-olympic-committee-ceo-scott-blackmun-resigns-

 after-nassar-n852031

        29.      Attached as Exhibit “13” is a true and correct copy of an October 11, 1999 Letter

 sent from former president of USAG, Robert Colarrossi, to Mr. Blackmun, Mr. Bill Hybl and Mr.

 Dick Schultz.
        30.      Attached as Exhibit “14” is a true and correct copy of February 28, 2018

 Indianapolis Star Article entitled, “Scott Blackmun resigns as CEO of the United States Olympic

 Committee”, retrieved from the following website on June 12, 2020:

 https://www.indystar.com/story/news/2018/02/28/scott-blackmun-resigns-ceo-united-states-

 olympic-committee-larry-nassar-usa-gymnastics-sexual-abuse/382610002/

        31.      Attached as Exhibit “15” is a true and correct copy of excerpts from the Ropes &

 Gray Investigation Report released on December 10, 2018, entitled Report of the Independent

 Investigation: The Constellation of Factors Underlying Larry Nassar’s Abuse of Athletes. This
 report was retrieved on June 12, 2020 from the following website:


                                                  5
Case 18-09108-RLM-11        Doc 1130      Filed 06/14/20    EOD 06/14/20 20:57:22      Pg 6 of 12




 https://www.nassarinvestigation.com/en

        32.    Attached as Exhibit “16” are true and correct copy of the report of the Stotz and

 Friedberg Investigation Summary Report, appended to the Ropes & Gray Report. This report was

 retrieved on June 12, 2020 from the following website:

 https://www.nassarinvestigation.com/en

        33.    Attached as Exhibit “17” are true and correct copy of excerpts from the Deposition

 of Lawrence “Larry” Probst, taken on October 26, 2018.

        34.    Attached as Exhibit “18” is a true and correct copy of a USOPC Website Statement

 entitled U.S. Olympic Committee announces formation of SafeSport Working Group, dated July

 30, 2013. This article was retrieved on June 10, 2020 from the following website:

 https://www.teamusa.org/media/news/usopc/US-Olympic-Committee-announces-formation-of-

 SafeSport-Working-Group

        35.    Attached as Exhibit “19” is a true and correct copy of the complaint in Raisman v.

 United States Olympic Committee, et al. (Northern District of California, Case No. 5:18-cv-

 02479). This matter was removed from the California Superior Court, County of Santa Clara.

        36.    Attached as Exhibit “20” is a true and correct copy of a USOPC webpage that

 provides background on its Board Members. In particular, this webpage concerns Ms. Susanne

 Lyons, the Chairperson of the Board. This webpage was retrieved on June 11, 2020 from the
 following website:

 https://www.teamusa.org/About-the-USOPC/Leadership/Board-of-Directors/Susanne-Lyons

        37.    Attached as Exhibit “21” is a true and correct copy of the May 23, 2018 Written

 Statement of Susanne Lyons, before the Subcommittee on Oversight and Investigations Committee

 on Energy and Commerce, U.S. House of Representatives. This document was retrieved on June

 12, 2020 from the following website:

 https://docs.house.gov/meetings/IF/IF02/20180523/108356/HHRG-115-IF02-Wstate-LyonsS-

 20180523.PDF
        38.    Attached as Exhibit “22” is a true and correct copy of a webpage from the website


                                                6
Case 18-09108-RLM-11        Doc 1130      Filed 06/14/20      EOD 06/14/20 20:57:22       Pg 7 of 12




 “Leaders in Sport” pertaining to Alan Ashley. This webpage was accessed on June 11, 2020 at the

 following web address:

 https://leadersinsport.com/people/alan-ashley-united-states-olympic-committee/

         39.    Attached as Exhibit “23” is a true and correct copy of an NBC Sports website

 article, entitled: “USOC fires official as Larry Nassar report released”. This webpage was accessed

 and retrieved on June 11, 2020 at the following web address:

 https://olympics.nbcsports.com/2018/12/10/larry-nassar-alan-ashley-gymnastics-sexual-abuse-

 usoc/

         40.    Attached as Exhibit “24” is a true and correct copy of excerpts from the Deposition

 of Richard “Rick” Adams, that proceeded on September 12, 2018.

         41.    Attached as Exhibit “25” is a true and correct copy of the March 28, 2017 written

 statement provided by Rick Adams to the Committee on the Judiciary, United States Senate. This

 document was accessed and retrieved on June 11, 2020 from the following website:

 https://www.judiciary.senate.gov/download/03-28-17-adams-testimony

         42.    Attached as Exhibit “26” is a true and correct copy of the criminal indictment of

 Steve Penny in Walker County, State of Texas.

         43.    Attached as Exhibit “27” is a true and correct copy of excerpts from the Deposition

 of Frank Marshall, that proceed on November 20, 2018.
         44.    Attached as Exhibit “28” is a true and correct copy of the United States Center for

 SafeSport (the “USCSS”) website that lists its board members. This webpage was accessed and

 retrieved on June 11, 2020 at the following web address:

 https://uscenterforsafesport.org/about/board-of-directors/

         45.    Attached as Exhibit “29” is a true and correct copy of the Statement of Frank

 Marshall, provided at the July 16, 2003 Hearing Before the Subcommittee on Commerce, Trade,

 and Consumer Protection of the Committee on Energy and Commerce, House of Representatives.

 This portion of the transcript (only Mr. Marshall’s portion) was accessed and retrieved on June 11,
 2020 from the following web address:


                                                 7
Case 18-09108-RLM-11        Doc 1130      Filed 06/14/20     EOD 06/14/20 20:57:22        Pg 8 of 12




 https://www.govinfo.gov/content/pkg/CHRG-108hhrg88430/html/CHRG-108hhrg88430.htm

        46.     Attached as Exhibit “30” is a true and correct copy of excerpts from the Deposition

 of Dr. William “Bill” Moreau, that proceeded on September 13, 2018.

        47.     Attached as Exhibit “31” is a true and correct copy of the complaint for damages

 filed on behalf of Dr. Moreau, short titled Dr. William Moreau v. United States Olympic and

 Paralympic Committee. According to the document, this was submitted to the District Court, City

 and County of Denver, in Colorado, on February 5, 2020.

        48.     Attached as Exhibit “32” is a true and correct copy of the September 10, 2018 letter

 from counsel of USOPC to my office, regarding the deposition of Dr. William Moreau. This letter

 was attached to the deposition transcript of Dr. Moreau as Exhibit “1”.

        49.     Attached as Exhibit “33” is a true and correct copy of the September 10, 2018 letter

 from counsel of USOPC to my office, regarding the deposition of Mr. Rick Adams. This letter was

 attached to the deposition transcript of Mr. Adams as Exhibit “1” by counsel for USOPC.

        50.     Attached as Exhibit “34” is a true and correct copy of the October 25, 2018 letter

 from counsel of USOPC to my office, regarding the deposition of Mr. Lawrence Probst. This letter

 was attached to the deposition transcript of Mr. Probst as Exhibit “26” by counsel for USOPC.

        51.     Attached as Exhibit “35” is a true and correct copy of the June 8, 2020 Informal

 Discovery Conference Hearing transcript, with relevant portions underlined.
        52.     Attached as Exhibit “36” is a true and correct copy of the Defendant USOPC’s

 Supplemental Response to Request for Production, Set Three, in the Raisman v. USOC matter.

        53.     Attached as Exhibit “37” is a true and correct copy of the initial Motion to Quash

 filed by USAG in 2017, in the Jane LM Doe v. USA Gymnastics, et al. matter (Central District of

 California, Case No. 8:18-cv-01117; removed from California Superior Court, County of Los

 Angeles.) Moreover, USAG had filed similar motions to quash in other pending California cases.

        54.     Attached as Exhibit “38” is a true and correct copy of the July 25, 2018 e-mail from

 Mr. Daniel White, an attorney who represented USAG, indicating that USAG was withdrawing its
 Motion to Quash for Lack of Personal Jurisdiction (in that instance, for the Jane JD Doe v. Doe 1,


                                                 8
Case 18-09108-RLM-11           Doc 1130      Filed 06/14/20      EOD 06/14/20 20:57:22         Pg 9 of 12




 et al. matter (subsequently, Central District of California, Case No. 8:18-cv-1135).

         55.       Attached as Exhibit “39” is a true and correct copy of the Order of the Honorable

 Magistrate Karen E. Scott, of the Central District Court of California, on August 8, 2018, denying

 the USOPC’s ex parte application for Protective Order regarding discovery.

         56.       Attached as Exhibit “40” is a true and correct copy of the Joint Letter brief that was

 submitted in the Raisman v. USOC, et al. matter (Northern District of California, Case No. 5:18-

 cv-02479; Dkt. No. 88 in that matter), with respect to disputes on the deposition of Mr. Rick Adams

 in that action.

         57.       Attached as Exhibit “41” is a true and correct copy of the Joint Letter brief that was

 submitted by my office and the attorneys representing Ropes & Gray, pursuant to a subpoena

 served on Ropes & Gray in the Raisman v. USOC, et al. matter (Northern District of California,

 Case No. 5:18-cv-02479; Dkt. No. 95, filed on November 8, 2018).

         58.       Attached as Exhibit “42” is a true and correct copy of the USOPC’s Letter Brief to

 the Court, regarding the Ropes & Gray subpoena in Raisman v. USOC, et al. matter (Northern

 District of California, Case No. 5:18-cv-02479; Dkt. No. 97, filed on November 12, 2018.)

         59.       Attached as Exhibit “43” is a true and correct copy of the operative complaint in

 the Jane JD Doe, v. Doe 1, et al. matter (subsequently, Central District Court of California Case

 No. Case No. 8:18-cv-1135, after removal).


         I hereby declare under penalty of perjury under 28 U.S.C. § 1746 that the foregoing is

 true and correct.

         Executed this 14th day of June, 2020, at Mission Viejo, California.


                                      By:         /s/ Alex E. Cunny
                                                  ALEX E. CUNNY, Esq.




                                                     9
Case 18-09108-RLM-11         Doc 1130      Filed 06/14/20     EOD 06/14/20 20:57:22        Pg 10 of 12




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2020, a copy of the foregoing Declaration of Alex E. Cunny
  in Support of Survivors Objection to the United States Olympic and Paralympic Committee’s (the
  “USOPC”) Motion for Protective Order and to Limit Discovery Regarding Debtor’s Motion for
  Order Approving the Disclosure Statement and Plan Confirmation Procedures was filed
  electronically. Notice of this filing will be sent to the following parties through the Court’s
  Electronic Case Filing System. Parties may access this filing through the Court’s system.


  Nancy D Adams ndadams@mintz.com
  Annemarie C Alonso annie@sllawfirm.com
  Martin Beeler mbeeler@cov.com
  Megan A Bonanni mbonanni@pittlawpc.com
  Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
  Kenneth H. Brown kbrown@pszjlaw.com
  Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
  George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
  Douglas N. Candeub dcandeub@morrisjames.com
  John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
  Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
  levin.net;atty_dcaruso@bluestylus.com
  Dianne Coffino dcoffino@cov.com
  Jesse Max Creed creed@psb.law, alegria@psb.law
  Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
  Alex Cunny acunny@manlystewart.com
  Elisabeth D'Agostino edagostino@selmanlaw.com
  Peter D'Apice dapice@sbep-law.com
  Louis T. DeLucia louis.delucia@icemiller.com, john.acquaviva@icemiller.com
  Edward DeVries edward.devries@wilsonelser.com
  Karen M Dixon kdixon@skarzynski.com
  Kimberly A. Dougherty kim.dougherty@andruswagstaff.com,
  Lisa.Lockhead@andruswagstaff.com
  Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
  Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
  Sarah Lynn Fowler sarah.fowler@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com,ellen@mbcblaw.com
  Eric D Freed efreed@cozen.com, mmerola@cozen.com
  Frances Gecker fgecker@fgllp.com,
  csmith@fgllp.com;csucic@fgllp.com;mmatlock@fgllp.com
  Cameron Getto cgetto@zausmer.com
  Steven W Golden sgolden@pszjlaw.com
  Douglas Gooding dgooding@choate.com
  Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
  Manvir Singh Grewal mgrewal@4grewal.com
  Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com



                                                  10
Case 18-09108-RLM-11     Doc 1130   Filed 06/14/20   EOD 06/14/20 20:57:22    Pg 11 of 12




  Matthew A. Hamermesh mhamermesh@hangley.com, kem@hangley.com;mjl@hangley.com
  Katherine Hance khance@goodwin.com
  Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
  Bonnie M. Hoffman bmh@hangley.com, hit@hangley.com;ecffilings@hangley.com
  Jeffrey A Hokanson jeff.hokanson@icemiller.com,
  bgnotices@icemiller.com,david.young@icemiller.com
  John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
  Christine K Jacobson cjacobson@jhklegal.com, 5412@notices.nextchapterbk.com
  Cassandra Jones cjones@walkerwilcox.com,
  vhosek@wwmlawyers.com;docket@walkerwilcox.com
  Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
  Kevin P Kamraczewski kevin@kevinklaw.com
  Ronald David Kent ronald.kent@dentons.com
  Andrew T Kight akight@jhklegal.com, assistant@jhklegal.com;akight@ecf.courtdrive.com
  Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
  Christopher E. Kozak ckozak@psrb.com
  Micah R Krohn mkrohn@fgllp.com,
  mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
  Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
  Adam Le Berthon adam.leberthon@wilsonelser.com
  Jonathan C Little jon@sllawfirm.com
  Michael M. Marick mmarick@skarzynski.com
  Jonathan Marshall jmarshall@choate.com
  John McDonald jmcdonald@briggs.com
  Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
  Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Marium Moore mmoore@selmanlaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Joel H. Norton jnorton@rsslawoffices.com
  Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Dean Panos dpanos@jenner.com
  Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
  Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
  Robert J Pfister rpfister@ktbslaw.com
  John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
  Michael L Pitt mpitt@pittlawpc.com
  George Plews gplews@psrb.com
  Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
  Michael L. Ralph mralph@rsslawoffices.com



                                           11
Case 18-09108-RLM-11        Doc 1130      Filed 06/14/20     EOD 06/14/20 20:57:22        Pg 12 of 12




  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  James Pio Ruggeri jruggeri@goodwin.com
  Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
  Ilan D Scharf ischarf@pszjlaw.com
  Ronald Paltin Schiller rschiller@hangley.com, baw@hangley.com;ecffilings@hangley.com
  David J. Schwab djschwab@rsslawoffices.com
  Igor Shleypak ishleypak@fgppr.com, bcastillo@fgppr.com
  Heather Elizabeth Simpson heather.simpson@kennedyslaw.com
  Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
  James I. Stang jstang@pszjlaw.com
  Catherine L. Steege csteege@jenner.com,
  mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
  Laura B. Stephens lbstephens@mintz.com
  Mark D. Stuaan mark.stuaan@btlaw.com
  Keith Teel kteel@cov.com
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
  Jonathan Toren jtoren@cozen.com, bbuckner@cozen.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Susan Walker susan.walker@dentons.com
  Joshua D Weinberg jweinberg@goodwin.com
  Gabriella B. Zahn-Bielski gzahnbielski@cov.com

         I further certify that on June 14, 2020, a copy of the foregoing Declaration of Alex E.
  Cunny in Support of Survivors Objection to the United States Olympic and Paralympic
  Committee’s (the “USOPC”) Motion for Protective Order and to Limit Discovery Regarding
  Debtor’s Motion for Order Approving the Disclosure Statement and Plan Confirmation
  Procedures was served via electronic mail to the following:

  United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
  The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
  daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                      /s/ Alex E. Cunny
                                                      Alex E. Cunny




                                                 12
